United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                   February 10, 2006

                                                      Charles R. Fulbruge III
                                                              Clerk
                          No. 04-30334
                        Summary Calendar


                         LAKYIA SKINNER,

                                              Plaintiff-Appellant,

                              versus

                       HARRY LEE; et al.,

                                                       Defendants,

HARRY LEE; JAMES WINE; DAVID RODDY; MIKE FERRELL; SCOTT GUILLORY;
               UNIDENTIFIED PARTY; JUANITA PAYTON,

                                             Defendants-Appellees.



           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          (2:98-CV-1461-L)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lakyia Skinner, Louisiana prisoner number 405902, filed the

instant action under 42 U.S.C. § 1983 to seek redress for various

alleged acts that occurred in connection with his arrest and while

he was a pretrial detainee.   Some claims and some defendants were


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
dismissed prior to trial, one defendant was dismissed during trial,

and   the   jury    returned    a    verdict   in   favor    of    the   remaining

defendants.    Skinner appeals, pro se, the denial of his Federal

Rule of Civil Procedure Rule 59(e) motion to alter or amend the

judgment.     He also claims he received ineffective assistance of

counsel.

      Skinner asserts that his Rule 59(e) motion should have been

granted to reverse a ruling dismissing defendant Payton.                   Skinner

has not shown an abuse of discretion in the motion’s being denied.

See S. Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611

(5th Cir. 1993).      The evidence at trial showed that Payton did not

act with deliberate indifference to Skinner’s serious medical

needs; rather, it showed only that Skinner disagreed with the care

he was given, which is insufficient to raise a viable claim under

§ 1983.     Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997)

(“Disagreement with medical treatment does not state a claim for

Eighth Amendment indifference to medical needs.”); see also Domino

v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir.

2001) (noting the “extremely high standard” required to prove

deliberate indifference).           This contention lacks merit.

      Skinner also contends that his appointed counsel rendered

ineffective    assistance       during   and   after      trial.     As    Skinner

concedes,    this    claim     is   unavailing;     the   right    to    effective

assistance of counsel does not apply in a civil action.                  Sanchez v.

U.S. Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986).                     To the

                                         2
extent that Skinner requests we overrule this jurisprudence, this

request is denied.   See United States v. Ruff, 984 F.2d 635, 640

(5th Cir.), cert. denied, 510 U.S. 834 (1993).

                                                    AFFIRMED




                                3